On Remand from the Alabama Supreme Court

BASCHAB, Judge.
On the authority of Ex parte Pierce, 851 So.2d 606 (Ala.2000), we remand this case to the circuit court for proceedings consistent with the Alabama Supreme Court’s opinion. Specifically, the circuit court shall conduct “an evidentiary hearing on the question whether Pierce’s claim could have been raised at trial or on appeal and is thus barred pursuant to Rule 32.2(a)(3) or (a)(5).” Pierce, 851 So.2d at 617. The circuit court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 60 days after the release of this opinion. The return to remand shall include a transcript of the evidentiary hearing and the circuit court’s findings of fact and conclusions of law.
REMANDED WITH INSTRUCTIONS.
LONG, P.J., and MeMILLAN, COBB, and FRY, JJ., concur.